Exhibit 10.1

AMENDMENT NO. 1

This AMENDMENT NO. 1 (the “Amendment”) dated as of March 5, 2012 (the “Effective
Date”) is among CARBO Ceramics Inc., a Delaware corporation (the “Borrower”),
the Lenders (as defined below) and Wells Fargo Bank, National Association, as
administrative agent (in such capacity, the “Administrative Agent”), as swing
line lender (the “Swing Line Lender”), and as issuing lender (in such capacity,
the “Issuing Lender”) for such Lenders.

RECITALS

A. The Borrower is party to that certain Credit Agreement dated as of
January 29, 2010, among the Borrower, the lenders party thereto from time to
time (the “Lenders”), the Administrative Agent, the Swing Line Lender, and the
Issuing Lender (as may be amended, restated or otherwise modified from time to
time, the “Credit Agreement”).

B. The Borrower, the Lenders, the Administrative Agent, the Swing Line Lender,
and the Issuing Lender wish to, subject to the terms and conditions of this
Amendment, amend the Credit Agreement as provided herein.

THEREFORE, the Borrower, the Lenders, the Administrative Agent, the Swing Line
Lender, and the Issuing Lender hereby agree as follows:

Section 1. Defined Terms. As used in this Amendment, each of the terms defined
in the opening paragraph and the Recitals above shall have the meanings assigned
to such terms therein. Each term defined in the Credit Agreement and used herein
without definition shall have the meaning assigned to such term in the Credit
Agreement, unless expressly provided to the contrary.

Section 2. Other Definitional Provisions. Article, Section, Schedule, and
Exhibit references are to Articles and Sections of and Schedules and Exhibits to
this Amendment, unless otherwise specified. All references to instruments,
documents, contracts, and agreements are references to such instruments,
documents, contracts, and agreements as the same may be amended, supplemented,
and otherwise modified from time to time, unless otherwise specified. The words
“hereof”, “herein”, and “hereunder” and words of similar import when used in
this Amendment shall refer to this Amendment as a whole and not to any
particular provision of this Amendment. The term “including” means “including,
without limitation,”. Paragraph headings have been inserted in this Amendment as
a matter of convenience for reference only and it is agreed that such paragraph
headings are not a part of this Amendment and shall not be used in the
interpretation of any provision of this Amendment.

Section 3. Amendments to Credit Agreement.

 

  (a) Section 1.1 of the Credit Agreement is hereby amended by restating the
definition of “Maturity Date” in its entirety as follows:



--------------------------------------------------------------------------------

“Maturity Date” means the earlier of (a) July 29, 2013 and (b) the earlier
termination in whole of the Revolving Commitments pursuant to Section 2.1(b)(i)
or Article 7.

 

  (b) Section 6.1 of the Credit Agreement is hereby amended by deleting the
“and” at the end of clause (f), by deleting clause (g), and by adding the
following new clauses (g) and (h):

 

  (g) letters of credit issued by Wells Fargo Bank, National Association; and

(h) Debt incurred pursuant to one or more loan agreements between the Borrower
and CARBO Ceramics (Eurasia) LLC, a company duly organized and existing under
the laws of Russia; provided that (i) such Debt is unsecured, (ii) the aggregate
principal amount of such Debt outstanding at any time shall not to exceed
$6,000,000.00, and (iii) such Debt is subordinated to the Debt under this
Agreement and the other Credit Documents on terms reasonably acceptable to the
Administrative Agent.

 

  (c) Schedules II, 4.7, and 4.10 to the Credit Agreement are hereby deleted in
their entirety and replaced with Schedules II, 4.7, and 4.10 attached hereto.

Section 4. Borrower Representations and Warranties. The Borrower represents and
warrants that: (a) the representations and warranties contained in the Credit
Agreement, as amended hereby, and the representations and warranties contained
in the other Credit Documents, are true and correct in all material respects on
and as of the Effective Date as if made on as and as of such date except to the
extent that any such representation or warranty expressly relates solely to an
earlier date, in which case such representation or warranty is true and correct
in all material respects as of such earlier date; (b) no Default has occurred
and is continuing; (c) the execution, delivery and performance of this Amendment
are within the corporate power and authority of the Borrower and have been duly
authorized by appropriate corporate and governing action and proceedings;
(d) this Amendment constitutes the legal, valid, and binding obligation of the
Borrower enforceable in accordance with its terms, except as limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the rights of creditors generally and general principles of equity;
and (e) there are no governmental or other third party consents, licenses and
approvals required in connection with the execution, delivery, performance,
validity and enforceability of this Amendment.

Section 5. Conditions to Effectiveness. This Amendment shall become effective on
the Effective Date and enforceable against the parties hereto upon the
occurrence of the following conditions precedent:

 

  (a) The Administrative Agent shall have received multiple original
counterparts, as requested by the Administrative Agent, of:

 

5



--------------------------------------------------------------------------------

(1) This Amendment duly and validly executed and delivered by duly authorized
officers of the Borrower, the Administrative Agent, the Swing Line Lender, the
Issuing Lender, and the Lenders;

(2) a Note payable to the order of each Lender in the amount of its Revolving
Commitment duly and validly executed and delivered by a duly authorized officer
of the Borrower;

(3) a secretary’s certificate from the Borrower certifying the Borrower’s
authorizing resolutions and organizational documents; and

(b) No Default shall have occurred and be continuing as of the Effective Date.

(c) The representations and warranties in this Amendment shall be true and
correct.

(d) The Borrower shall have paid (i) to the Administrative Agent the fees
described in that certain Commitment Increase Fee Letter dated March 5, 2012
between the Borrower and the Administrative Agent and (ii) all other costs and
expenses which have been invoiced and are payable pursuant to Section 10.1 of
the Credit Agreement.

Section 6. Acknowledgments and Agreements.

(a) The Borrower acknowledges that on the date hereof all Obligations are
payable without defense, offset, counterclaim or recoupment.

(b) The Administrative Agent and the Lenders hereby expressly reserve all of
their rights, remedies, and claims under the Credit Documents. Nothing in this
Amendment shall constitute a waiver or relinquishment of (i) any Default or
Event of Default under any of the Credit Documents, (ii) any of the agreements,
terms or conditions contained in any of the Credit Documents, (iii) any rights
or remedies of the Administrative Agent or any Lender with respect to the Credit
Documents or (iv) the rights of the Administrative Agent or any Lender to
collect the full amounts owing to them under the Credit Documents.

(c) Each of the Borrower, the Administrative Agent, the Swing Line Lender, the
Issuing Lender and the Lenders does hereby adopt, ratify, and confirm the Credit
Agreement, as amended hereby, and acknowledges and agrees that the Credit
Agreement, as amended hereby, is and remains in full force and effect, and the
Borrower acknowledges and agrees that its liabilities and obligations under the
Credit Agreement, as amended hereby, are not impaired in any respect by this
Amendment.

 

6



--------------------------------------------------------------------------------

(d) From and after the Effective Date, all references to the Credit Agreement
and the Credit Documents shall mean such Credit Agreement and such Credit
Documents as amended by this Amendment.

(e) This Amendment is a Credit Document for the purposes of the provisions of
the other Credit Documents. Without limiting the foregoing, any breach of
representations, warranties, and covenants under this Amendment shall be a
Default or Event of Default, as applicable, under the Credit Agreement.

Section 7. Counterparts. This Amendment may be signed in any number of
counterparts, each of which shall be an original and all of which, taken
together, constitute a single instrument. This Amendment may be executed by
facsimile signature and all such signatures shall be effective as originals.

Section 8. Successors and Assigns. This Amendment shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns permitted pursuant to the Credit Agreement.

Section 9. Invalidity. In the event that any one or more of the provisions
contained in this Amendment shall for any reason be held invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other provision of this Amendment.

Section 10. Governing Law. This Amendment shall be deemed to be a contract made
under and shall be governed by and construed in accordance with the laws of the
State of Texas.

Section 11. Entire Agreement. THIS AMENDMENT, THE CREDIT AGREEMENT AS AMENDED BY
THIS AMENDMENT, THE NOTES, AND THE OTHER CREDIT DOCUMENTS CONSTITUTE THE ENTIRE
UNDERSTANDING AMONG THE PARTIES HERETO WITH RESPECT TO THE SUBJECT MATTER HEREOF
AND SUPERSEDE ANY PRIOR AGREEMENTS, WRITTEN OR ORAL, WITH RESPECT THERETO.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

[signature pages follow]

 

7



--------------------------------------------------------------------------------

EXECUTED effective as of the date first above written.

 

BORROWER:

 

CARBO CERAMICS INC. By:   /s/ Ernesto Bautista III Ernesto Bautista III Vice
President and Chief Financial Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT:

WELLS FARGO BANK,

NATIONAL ASSOCIATION

as Administrative Agent, Swing Line Lender

and Issuing Lender

By:  /s/ Sarah Sandercock                                              Sarah
Sandercock Director

 

LENDERS:

WELLS FARGO BANK,

NATIONAL ASSOCIATION

as a Lender

By:  /s/ Sarah Sandercock                                              Sarah
Sandercock Director  



--------------------------------------------------------------------------------

SCHEDULE II

Commitments, Contact Information

 

ADMINISTRATIVE AGENT

Wells Fargo Bank, National

Association

 

Address:

 

Attn:

Telephone:

Facsimile:

 

with a copy to:

Address:

 

Attn:

Telephone:

Facsimile:

  

1700 Lincoln St., 5th Floor

Denver, CO 80209

MAC C7300-059

Wholesale Loan Servicing

(303) 863-5378

(303) 863-2729

 

1000 Louisiana, 9th Floor

MAC T5002-090

Houston, Texas 77002

Carrie Carson, Vice President

(713) 319-1325

(713) 739-1087

CREDIT PARTIES

Borrower/Guarantors

  Address for Notices:  

Energy Center II

575 N. Dairy Ashford Rd., Ste 300

Houston, TX 77079

 

Attn:

 

Telephone:

Facsimile:

  

Ernesto Bautista III

Chief Financial Officer

(281) 931-8884

(281) 931-8302

LENDERS

Wells Fargo Bank, National

  Address for Notices:

Association

 

Revolving Commitment:

$25,000,000

 

 

 

Attn:

Telephone:

Facsimile:

 

with a copy to:

Address:

 

 

Attn:

Telephone:

Facsimile:

  

1700 Lincoln St., 5th Floor

Denver, CO 80209

MAC C7300-059

Wholesale Loan Servicing

(303) 863-5378

(303) 863-2729

 

 

1000 Louisiana, 9th Floor

MAC T5002-090

Houston, Texas 77002

Carrie Carson, Vice President

(713) 319-1325

(713) 739-1087